I am not in accord with the conclusion reached by Mr. Justice MOORE in this case. The question raised is whether the public utilities commission has jurisdiction of the operation of common carriers by motor vehicles whose termini are wholly within two cities whose territory is contiguous.
Act No. 209, Pub. Acts 1923, is the authority for the jurisdiction of the commission. Section 1 is the material one to this controversy, and is as follows:
"SECTION 1. After thirty days from the effective date of this act, no person, firm or corporation shall engage or continue in the business of transporting persons or property, by motor vehicle, for hire, upon *Page 88 
or over the public highways of this State, over fixed routes or between fixed termini, or hold themselves out to the public as being engaged in such business, unless and until they shall have obtained from the Michigan public utilities commission a permit so to do, which said permit shall be issued in accordance with the public convenience and necessity and shall not be assignable: Provided, That this act shall not apply tocarriers operating exclusively within cities or villages."
The issue boils down to the meaning of the proviso which is in italics. It is clear from the language of section 1 of the act that the legislature intended to make a distinction between highways in cities and villages and highways in the country. It vested the power in the commission to regulate common carriers by motor bus on the highways in the country, and in the country and in cities and villages, but withheld the right to regulate the operation of them where the termini were both within cities or villages. In other words, when they operated wholly on city or village territory the commission was without jurisdiction. When they operated in the country or in the country and city and villages, the commission had jurisdiction. The test of jurisdiction seems to be a question of territory. If they operated wholly in the city of Detroit the commission would have no jurisdiction. If they operated wholly in Springwells the commission would have no jurisdiction. The territory of these two cities is contiguous. A motor bus passing from the city of Detroit into the city of Springwells would give the commission no jurisdiction because no country highway is involved. The motor bus in passing from the city of Detroit to the city of Springwells is at all times on city territory, and, therefore, beyond the jurisdiction of the commission. While the motor bus is in the city of Detroit it is regulated by Detroit's council. When it passes the line into Springwells it is regulated by Springwells' council. *Page 89 
If the conclusion reached by Mr. Justice MOORE is the correct one, then a motor bus could be operated from the Ford plant in Springwells through the city of Detroit and into Highland Park and be under the jurisdiction of the commission. Is not this rather peculiar authority to infer in view of the fact that the legislature has expressly provided that "this act shall not apply to common carriers by vehicles operating exclusively within cities or villages?" It indeed would be interesting to have some one point out just what particular language of the act authorizes the commission to assume control over the route suggested.
The briefs contain much argument as to the constitutional power of cities over their highways; as to the constitutional power of the legislature over highways in cities and villages; as to the authority of highway districts; and much speculation is indulged in as to what the legislature meant by what it said. This argument might have been apropos had the proviso of section 1 been omitted, but it is a needless discussion since the legislature has made it very plain that the public utilities commission is to have no jurisdiction over common carriers by vehicles operating exclusively within cities and villages.
The decree should be reversed and the injunction allowed preventing the interference with the motor busses operating wholly within cities or villages by the public utilities commission.
SHARPE, STEERE, WIEST, and McDONALD, JJ., concurred with BIRD, C.J. *Page 90